 1   WO
 2
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
10   Leslie Grey Vanaman,                                No. CV-17-00446-TUC-JGZ
11                  Plaintiff,                           ORDER
12   v.
13   Unknown McLaughlin, et al.,
14                  Defendants.
15
16          Pending before the Court is Plaintiff’s Request for Entry of Default against
17   Defendants McLaughlin, Mischel, Mary Mitchell, and the United States of America. (Doc.
18   15.) Plaintiff’s request will be denied because entry of default judgment is not appropriate
19   under Rule 55(a) of the Federal Rules of Civil Procedure.
20          The Clerk of Court must enter default “[w]hen a party against whom a judgment for
21   affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown
22   by affidavit or otherwise . . . .” Fed. R. Civ. P. 55(a). “It is only when the prerequisites of
23   Rule 55(a) are satisfied that an entry of default should be made by the clerk.” Hembd v.
24   Roche, No. CV 05-735, 2005 WL 8160690, * 1 (D. Ariz. August 28, 2005) (citing 10A
25   Wright, Miller & Kane, Federal Practice and Procedure § 2682, at 14 (3rd ed. 1998)). Entry
26   of default is not appropriate in this case because the record reflects that Defendants have
27   not been served in accordance with Rule 4(i)(1) and (3), Fed. R. Civ. P., governing service
28   upon the United States and its employees.
 1          To accomplish service on the United States, Plaintiff must serve the United States
 2   Attorney for the District of Arizona and the Attorney General of the United States as
 3   directed in Rule 4(i)(1). To accomplish service on the individual Defendants, who are sued
 4   in connection with their employment by the United States, Plaintiff must serve the United
 5   States under Rule 4(i)(1) and the individual defendant under Rule 4(e), (f), or (g). Fed. R.
 6   Civ. P. 4(i)(3). In compliance with Rule 4(i), the Court in its September 13, 2018 Order
 7   (Doc. 11) directed the Clerk of Court to send specified documents by certified mail to the
 8   civil process clerk at the office of the United States Attorney for the District of Arizona
 9   and the Attorney General for the United States. (Doc. 11 at 17.) The Court also directed
10   the U.S. Marshal to serve each Defendant personally pursuant to Rule 4(e)(2). (Id.)
11          The record reflects that the Marshal served Defendants Mischel and McLaughlin.
12   (Docs. 13, 14.) However, the Process Receipt and Return form for Defendants Mischel
13   and McLaughlin reflect that “L. Mitchell, who is designated by law to accept service of
14   process on behalf of … BOP Legal Staff [at] USP-Tucson” accepted service for these
15   Defendants. (Docs. 13, 14.) It is not clear that service was completed in accordance with
16   Rule 4(i) & (e) on these individual defendants. Neither Mischel or McLaughlin are BOP
17   legal staff, and there is no indication that either individual defendant authorized another
18   person to accept service of process on his/her behalf. As service has not been accomplished
19   as to any Defendant as required by Rule 4(i), Defendants are not required to plead or
20   otherwise defend, and thus, there is no basis for entry of default. See Hembd, 2005 WL
21   8160690 at *2 (“Due to [plaintiff’s] improper service, [defendant] did not ‘fail to plead or
22   otherwise defend’ as defined by Rule 55(a), and an entry of default cannot be made by the
23   clerk.”).
24          Accordingly,
25          IT IS ORDERED:
26          1. Plaintiff’s Request for Entry of Default (Doc. 15) is DENIED.
27          2. The Clerk of Court shall recreate the service packet as to all Defendants.
28          3. The United States Marshal must retain the Summons, a copy of the First


                                                -2-
 1      Amended Complaint (Doc. 12), a copy of the Court’s September 13, 2018 Order
 2      (Doc. 11) and this Order for future use.
 3   4. The United States Marshal must for the individual Defendants McLaughlin,
 4      Mischel, and Mitchell, personally serve a copy of the Summons, First Amended
 5      Complaint, the Court’s September 13, 2018 Order (Doc. 11) and this Order at
 6      Government expense, pursuant to Rule 4(e)(2) and (i)(3) of the Federal Rules of
 7      Civil Procedure.
 8   5. The Clerk of Court must send by certified mail a copy of the Summons for each
 9      individual Defendant, the Summons for the United States of America, the First
10      Amended Complaint (Doc. 12), the September 13, 2018 Order (Doc. 11), and
11      this Order to (1) the civil process clerk at the office of the United States Attorney
12      for the District of Arizona and (2) the Attorney General of the United States,
13      pursuant to Rule 4(i)(1) of the Federal Rules of Civil Procedure.
14   6. The time for Plaintiff to accomplish service is extended to 60 days from the filing
15      date of this Order.
16      Dated this 1st day of May, 2019.
17
18
19
20
21
22
23
24
25
26
27
28


                                          -3-
